UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7534



LEOPOLD F. LAMONT,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-96-101-V)


Submitted:   April 24, 2003                   Decided:   May 1, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leopold F. Lamont, Appellant Pro Se.     Gretchen C.F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leopold F. Lamont appeals from the district court’s order

denying his motion for reconsideration of the denial of his Fed. R.

Crim. P. 35(b) motion for a downward departure based on his

substantial assistance.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Lamont v. United States, No. CR-96-101-V

(W.D.N.C. filed Sept. 25, 2002; entered Sept. 26, 2002).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2